DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a wafer drying module configured to spin a batch of wafers/a multi-wafer holder in claims 1, 9 and 15. 
 	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-16, 18-20 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed limitation regarding “the computer unit … command the wafer drying module to start a new drying cycle of the multi-wafer holder/batch of wafers” in claims 15 and 21 is deemed to be new matter not supported by the originally filed specification. The originally filed specification only discloses an additional dry cycle can be performed on the wafers or the wafers can be subjected to/undergo additional/another drying cycle in paragraphs [0016], [0018], [[0023]. The originally filed specification is silent with regard to the computer unit to command the wafer drying module to start a new drying cycle of the multi-wafer holder/batch of wafers. The claimed limitation regarding “the fan unit is lower than the batch of wafers” in claim 22 is also deemed to be new matter not supported by the originally filed specification. The disclosure is silent about the fan unit is lower than the batch of wafers. Figs. 1A, 2, which are for illustration purpose, also do not show the fan unit 170 is lower than the batch of wafers 110.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-11, 13-16, 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “a wafer drying module configured to spin a batch of wafers” in claim 1, “spinning the batch of wafers by a wafer drying module” in claim 9, “a wafer drying module configured  to spin a multi-wafer holder” in claim 15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclose is devoid of any structure that performs the spinning function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The term “new” in claims 15, 21 is a relative term which renders the claim indefinite. The term “new” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the claimed new drying cycle is.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rebstock (US 2018/0286726) in view of Sano et al. (US 2005/0211267 A1) and Nakajima et al. (JP2009283853A).
 	Rebstock discloses a wafer drying system, comprising: a wafer drying module 1000 comprising a gas outlet (Figs. 1A, 3A where gas 120, 320 enter the wafer drying module 100, 300) to dispense a drying gas 120, 320 over batch of wafers 380 (Fig. 3A) to dry the batch of wafers 380; an analyzer 110 configured to detect molecular contamination in the drying gas from the exhaust of the wafer drying module 100 (Fig. 1A) and determine a concentration of the molecular contamination/airborne molecular contamination in the drying gas (paragraph [0036],  humidity level is measured, the humidity level is consideration as concentration of the molecular contamination/airborne molecular contamination as original claims 4 recites molecular contamination comprises water and original claims 12 and 19 recite airborne molecular contaminants comprises water); and a computer unit configured to: compare the concentration of the contamination to a baseline value; and in response to the concentration being greater than the baseline value, command the wafer drying module to dry the batch of wafers (paragraphs [0091], [0096] discloses supply dry gas to the substrates when the humidity level exceeds the humidity set point, i.e. baseline value, paragraphs [0120], [[0125], [0174] disclose controller (i.e. computer unit) contains programs, sensors and commands to operate). Wherein the drying gas comprises one or more of an inert gas, clean dry air (paragraph [0091]).  Wherein the inert gas comprises nitrogen, argon, or helium (paragraph [0091] discloses nitrogen).   A cluster tool 2480 houses the wafer drying module 2466 and the circuitry 2471; a detector unit 2431/2432/2433 configured to collect the drying gas 2421/2422/2423 from the wafer drying module 2461/2462/2463 and to transfer the collected drying gas to the analyzer (paragraph [0096] discloses monitoring the humidity level based on the humidity set point, the device compares the humidity level to the humidity set point is considered as analyzer). However, Rebstock does not disclose a wafer drying module configured to spin a batch of wafers and the computer unit configured to command the wafer drying module to continue to spin and flow additional drying gas over the batch of wafers in response to the concentration being greater than the baseline value; a gas distribution line extending from a drying gas box toward a center portion of an outermost wafer of the batch of wafers. Sano et al. disclose a substrate drying system comprising a wafer drying module 29a configured to spin a batch of wafers W (Fig. 5, paragraph [0150], by spinning device 29c) and the computer unit 65 configured to command the wafer drying module 29a  to continue to spin and flow additional drying gas over the batch of wafers to perform drying treatment to the wafers (Fig. 5, paragraphs [0217] discloses computer unit 65 performs controls based on wafer treating conditions to treat the wafers W, [0183] discloses drying treatment is performed by flowing the clean gas to the wafer W while spinning at high speed, i.e. continue to spin and flow additional drying gas over the wafers until dryness level is reached and drying is completed). Nakajima et al. disclose a substrate drying device comprising a gas distribution line 20a extending from a drying gas box 95 toward a center portion (Fig. 2, at 75) of an outermost wafer of the batch of wafers W. Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the wafer drying system of Rebstock to provide the wafer drying module with a spinning device to spin a batch of wafers while flowing drying gas over the batch of wafers and to further modify the computer unit of Rebstock to command the wafer drying module to continue to spin and flow additional drying gas over the batch of wafers in response to the concentration being greater than the baseline value as taught by Sano et al.  to further modify the wafer drying system of Rebstock to include a gas distribution line extending from a drying gas box toward a center portion of an outermost wafer of the batch of wafers as taught by Nakajima et al. in order to efficiently dry the wafers to a desired dryness level. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rebstock (US 2018/0286726) in view of Sano et al. (US 2005/0211267 A1) and Nakajima et al. (JP2009283853A) as applied to claim 1 as above, and further in view of Choi et al. (US 2015/0206780).
 	The wafer drying system of Rebstock as modified by Sano et al. and Nakajima et al. as above includes all that is recited in claim 2 except for explicit the computer unit configured to, in response to the concentration being equal to or less than the respective one or more value, command the wafer drying module to remove the batch of wafers. Choi et al. teach a concept of in response to the concentration being equal to or less than the baseline value, the batch of wafers is removed from the drying module 200 (paragraph [0048] disclose when the humidity is less than a permissible level, the wafer may be removed from the wafer storage apparatus 200 by robot 102 to prevent contamination of the wafer). As Rebstock discloses dry gas can be stopped when the humidity level below the set point (paragraph [0095]) and a concept of returning the substrate to the purged compartment (i.e. remove substrate) after decontaminating the substrate (Fig. 25) and Sano et al. disclose the wafers W together with the wafers holder 29d are removed out of the drying module 29b (Fig. 5), it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the computer unit of the wafer drying system of Rebstock to include in response to the concentration being less than the respective one or more values, command the wafer drying module to remove the batch of wafers/multi-wafer holder as taught by Choi et al. in order to prevent contamination of the wafer. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rebstock (US 2018/0286726) in view of Sano et al. (US 2005/0211267 A1) and Nakajima et al. (JP2009283853A) as applied to claim 1 as above, and further in view of Kobayashi et al. (WO 2016043053 A1).
 	The wafer drying system of Rebstock as modified by Sano et al. and Nakajima et al. as above includes all that is recited in claim 4 except for  the contaminants are inorganic acids, acetone, or isopropyl alcohol. Kobayashi et al. disclose a wafer drying system 1 (paragraph [0062] and Figs. 1,10) comprising a wafer drying module 11 (Fig. 1, paragraphs [0028], [0062]), a gas distribution line 81 extending from a drying gas box 80 to the wafer inside the drying module 11 (Fig. 1), an analyzer 12 configured to detect contaminants dispersed in the drying gas from the wafer drying module and to determine a concentration of the contaminants (paragraphs [0033], [0034]).  The contaminants are inorganic acids, isopropyl alcohol (paragraphs [0030], [0034]). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the wafer drying system of Rebstock to include the analyzer configured to detect contaminants of dispersed in the drying a gas from the wafer drying module and to determine a concentration of the contaminants, wherein the contaminants are inorganic acids, acetone, or isopropyl alcohol as taught by Kobayashi et al. in order to effectively determine the concentration of different types contaminants in the drying gas to facilitate control the wafer process..
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rebstock (US 2018/0286726) in view of Sano et al. (US 2005/0211267 A1) and Nakajima et al. (JP2009283853A) as applied to claim 1 as above, and further in view of Hossain et al. (US 5,841,016).
 	The wafer drying system of Rebstock as modified by Sano et al. and Nakajima et al. as above includes all that is recited in claim 7 except for wherein the analyzer is a time of flight mass spectrometer or an ion mobility spectrometer. Hossain et al. disclose using a time of flight mass spectrometer as analyzer to measure the concentration of the contaminants in semiconductor industry (col. 1, lines 22-42). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the wafer drying system of Rebstock to include a time of flight mass spectrometer to detect contaminants as taught by Hossain et al. in order to faster and accurately measure the concentration of contaminants to achieve the desired levels of wafer cleanliness.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rebstock (US 2018/0286726) in view of Sano et al. (US 2005/0211267 A1) and Nakajima et al. (JP2009283853A) as applied to claim 1 as above, and further in view of Ato et al. (WO 03/077296 A1).
 	The wafer drying system of Rebstock as modified by Sano et al. and Nakajima et al. as above includes all that is recited in claim 22 except for wherein the wafer drying module further comprises a fan unit to circulate the drying gas toward an exhaust line of the wafer drying module, wherein the fan unit is lower than the batch of wafers. Ato et al. disclose a wafer drying module 32 comprising a fan unit 19 to circulate the drying gas toward an exhaust line of the wafer drying module (see gas flow arrows in Fig. 4), wherein the fan unit 19 is lower than the batch of wafers 15 (Fig. 4). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the wafer drying system of Rebstock to include a fan unit to circulate the drying gas toward an exhaust line of the wafer drying module, wherein the fan unit is lower than the batch of wafers as taught by Ato et al. in order to effectively dehydrating and drying the wafers (Ato et al., page 15, lines 5-6).
Claims 9, 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rebstock (US 2018/0286726) in view of Sano et al. (US 2005/0211267 A1), Kobayashi et al. (WO 2016043053 A1) and Nakajima et al. (JP2009283853A).
 	 Rebstock discloses a method of drying wafers, comprising: dispensing, in a wafer drying module 100, a drying gas 120 over batch of wafers; collecting (Fig. 1A, at 110) the drying gas from an exhaust 130 of wafer drying module 100; analyzing (by analyzer 110) the collected drying gas to determine a concentration of contaminant dissolved in the drying gas (by humidity sensor 110); in response to the concentration of contaminants being higher than a baseline value, continuing to dispense the drying gas over the batch of wafers (Fig. 1A, drying gas 130 is recirculated and re-dispensing, i.e. dispensing additional drying gas); after re-dispensing (i.e. dispensing additional drying gas) the drying gas over the batch of wafers, collecting the re- dispended drying gas (i.e. dispensing additional drying gas) from the exhaust in the wafer drying module 100; analyzing the collected re-dispensed drying gas (i.e. dispensing additional drying gas) to determine another concentration of contaminants in the collected re-dispensed drying gas (by sensor 110); in response to the another concentration of contaminants being higher than the baseline value, performing another dispensing of the drying gas over the batch of wafers (Fig. 1A). Wherein dispensing the drying gas comprises dispensing a chemically inert gas relative to inorganic acids, acetone, or isopropyl alcohol (paragraph [0091]). Wherein the drying gas is nitrogen (paragraph [0091]). However, Rebstock does not disclose a spinning device to spin a batch of wafers and the computer unit configured to command the wafer drying module to continue to spin and flow additional drying gas over the batch of wafers in response to the concentration being greater than the baseline value. Rebstock also does not disclose inorganic acids, acetone, or isopropyl alcohol in the collected additional drying gas. Rebstock further does not explicit the computer unit configured to, in response to the concentration being equal to or less than the respective one or more value, command the wafer drying module to remove the batch of wafers. Sano et al. disclose a substrate drying method comprising spinning the batch of waters W by a wafer drying module 29c (Fig. 5, paragraph [0150]) and the computer unit 65 configured to command the wafer drying module 29a to continue to spin and flow additional drying gas over the batch of wafers to perform drying treatment to the wafers (Fig. 5, paragraphs [0217] discloses computer unit 65 performs controls based on wafer treating conditions to treat the wafers W, [0183] discloses drying treatment is performed by flowing the clean gas to the wafer W while spinning at high speed, i.e. continue to spin and flow additional drying gas over the wafers until dryness level is reached and drying is completed). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the wafer drying system of Rebstock to include a spinning device to spin a batch of wafers while flowing drying gas over the batch of wafers and to further modify the computer unit of Rebstock to command the wafer drying module to continue to spin and flow additional drying gas over the batch of wafers in response to the concentration being greater than the baseline value as taught by Sano et al. in order to efficiently dry the wafers to a desired dryness level. Kobayashi et al. disclose a wafer drying method and a system 1 (paragraph [0062] and Figs. 1,10) comprising a wafer drying module 11 (Fig. 1, paragraphs [0028], [0062]), a gas distribution line 81 extending from a drying gas box 80 to the wafer inside the drying module 11 (Fig. 1), an analyzer 12 determines a concentration of the contaminants (paragraphs [0033], [0034]).  The contaminants are inorganic acids, isopropyl alcohol (paragraphs [0030], [0034]). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the wafer drying method of Rebstock to include the step of analyzing the collected drying gas to determine a concentration of inorganic acids, acetone, or isopropyl alcohol dissolved in the drying gas as taught by Kobayashi et al. in order to effectively determine the concentration of different types contaminants in the drying gas to facilitate control the wafer process. Choi et al. teach a concept of in response to the concentration being equal to or less than the baseline value, the batch of wafers is removed from the drying module 200 (paragraph [0048] disclose when the humidity is less than a permissible level, the wafer may be removed from the wafer storage apparatus 200 by robot 102 to prevent contamination of the wafer). As Rebstock discloses dry gas can be stopped when the humidity (e.g. contaminants) level below the set point (paragraph [0095]) and a concept of returning the substrate to the purged compartment (i.e. remove substrate) after decontaminating the substrate (Fig. 25) and Kobayashi et al. teach contaminants in the drying gas are inorganic acids or isopropyl alcohol,  it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the wafer drying method of Rebstock to include in response to the concentration being equal to or less than the baseline values, transferring the batch of wafers outside the wafer drying module as taught by Choi et al. in order to prevent contamination of the wafer.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rebstock (US 2018/0286726) in view of Sano et al. (US 2005/0211267 A1), Kobayashi et al. (WO 2016043053 A1) and Nakajima et al. (JP2009283853A) as applied to claim 9 as above, and further in view of Hossain et al. (US 5,841,016).
 	The wafer drying system of Rebstock as modified by Sano et al., Kobayashi et al. and Nakajima et al. as above includes all that is recited in claim 10 except for determining the concentration by a time of flight mass spectrometer or an ion mobility spectrometer. Hossain et al. disclose using a time of flight mass spectrometer as analyzer to measure the concentration of the contaminants in semiconductor industry (col. 1, lines 22-42). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the wafer drying method of Rebstock to include determining the concentration by a time of flight mass spectrometer or an ion mobility spectrometer as taught by Hossain et al. in order to faster and accurately measure the concentration of contaminants to achieve the desired levels of wafer cleanliness.

Response to Arguments
Applicant’s arguments, see pages 7-10 of remarks, filed 5/17/2022, with respect to the rejection(s) of claim(s) 1,2, 4-16, 18-20 under 35 USC 103 and Double Patenting have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found reference to Nakajima et al. (JP2009283853A), Kobayashi et al. (WO 2016043053 A1) and ATO et al. (WO 03/077296 A1) (see rejections above). Applicant’s arguments with regard to the 112 rejection are not persuasive, 112 rejections remain. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY